Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          June 28, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 46169-2-II

                               Respondent,

        v.

 JASON RAY DUNHAM,                                             PUBLISHED OPINION

                               Appellant.

       WORSWICK, J. — Jason Dunham appeals his conviction for unlawful possession of

methamphetamine. Dunham argues that a warrantless search of his backpack’s locked pocket

was unlawful and that the evidence obtained as a result should have been suppressed. Because

the search of the backpack was a valid inventory search, we disagree and affirm the conviction.

                                             FACTS

       On January 29, 2014, Sergeant Gwen Carrell of the Chehalis Police Department

responded to a reported shoplifting at a local department store. Upon arriving at the store, Sgt.

Carrell met with loss prevention officers who advised Sgt. Carrell that Dunham had multiple

knives in his backpack and that they had removed the backpack from Dunham’s reach. Sgt.

Carrell placed Dunham in handcuffs for officer safety and searched him for weapons. Sgt.

Carrell located two more knives on Dunham’s person. Sgt. Carrell arrested Dunham for theft

and decided to book him into jail.
No. 46169-2-II



       Sgt. Carrell then searched Dunham’s backpack for items to be logged into the jail’s

temporary storage. The front pocket of the backpack was locked with a luggage lock on the

zippers. Sgt. Carrell located two knives in the unlocked portion of the backpack, one of which

was unsheathed. Sgt. Carrell lightly touched the outside of the locked pocket and felt a hard

object that resembled one of the knives she had already found inside the backpack. Sgt. Carrell

noted that the object tapered at one end and that she believed it was a knife.

       It is Chehalis Police Department’s policy to inventory items to be held in its storage

facility for any dangerous items. As part of this policy, knives are to be kept in secure

containers, preventing them from puncturing anything. This policy was established several years

ago after a sharp object pierced its container and cut an evidence custodian.

       Sgt. Carrell used Dunham’s keys to unlock the backpack pocket. Sgt. Carrell opened the

pocket and observed a flashlight, a butane torch, and a glass pipe. What Sgt. Carrell thought was

a knife was actually the butane torch. The residue in the glass pipe tested positive for

methamphetamine.

       The State charged Dunham with one count of possession of a controlled substance and

one count of third degree theft. Dunham filed a motion to suppress the evidence found during

Sgt. Carrell’s search of the locked portion of his backpack pursuant to CrR 3.6, arguing that the

search violated his constitutional rights. The trial court denied the motion, and entered findings

of fact and conclusions of law determining that the inventory search was valid. Following the

denial of his motion to suppress, Dunham waived his right to a jury trial and proceeded by way




                                                 2
No. 46169-2-II



of a trial on stipulated facts. The trial court found him guilty on both counts. Dunham appeals

only his conviction for unlawful possession of a controlled substance.

                                            ANALYSIS

       Dunham argues that the warrantless search of his backpack’s locked pocket violated the

Fourth Amendment to the United States Constitution and article I, section 7 of the Washington

Constitution. He claims that the search was not a valid inventory search, and, therefore, the trial

court erred by admitting evidence obtained from the search. We disagree.

       We review the denial of a suppression motion to determine whether substantial evidence

supports the trial court’s findings of fact and whether those findings support the conclusions of

law. State v. Weller, 185 Wn. App. 913, 922, 344 P.3d 695, review denied, 183 Wn.2d 1010

(2015). Substantial evidence is evidence sufficient to convince a fair-minded person that a

finding is true. State v. Hardgrove, 154 Wn. App. 182, 185, 225 P.3d 357 (2010). We defer to

the trier of fact on issues of “conflicting testimony, credibility of witnesses, and the

persuasiveness of the evidence.” State v. Thomas, 150 Wn.2d 821, 874-75, 83 P.3d 970 (2004).

       Dunham challenges only finding of fact 27: “Sgt. Carrell was afraid of being stabbed by

the object inside the backpack, given the number of knives she had already found with Dunham.”

Clerk’s Papers at 36. We treat the other, unchallenged, findings as verities on appeal. State v.

Chacon Arreola, 176 Wn.2d 284, 288, 290 P.3d 983 (2012). Dunham also challenges the trial

court’s conclusion of law that the inventory search of the backpack’s locked pocket was lawful.

We review de novo the trial court’s conclusions of law to determine if they are supported by the

findings of fact. 176 Wn.2d at 291.




                                                  3
No. 46169-2-II



       We presume that a warrantless search violates both the Fourth Amendment to the United

States Constitution and article I, section 7 of the Washington State Constitution. State v.

VanNess, 186 Wn. App. 148, 154, 344 P.3d 713 (2015). The Fourth Amendment and article I,

section 7 protects citizens from unreasonable government searches. 186 Wn. App. at 155.

Because Washington’s Constitution provides greater protection of individual privacy, when

presented with arguments under both the Fourth Amendment and article I, section 7, Washington

courts turn first to the State argument. 186 Wn. App. at 155.

       Warrantless searches are per se unreasonable unless they fall within an exception to the

warrant requirement. 186 Wn. App. at 155. If an exception does not apply, a warrantless search

is illegal and the illegally seized evidence is excluded from a trial. 186 Wn. App. at 156. The

State carries the burden of proving that a narrowly drawn exception to the warrant requirement

applies to make the search lawful. 186 Wn. App. at 154. One such exception is the inventory

search exception. 186 Wn. App. at 155.

       The purpose of an inventory search is not to discover evidence of a crime, but to perform

an administrative or caretaking function. 186 Wn. App. at 162. The principal purposes of an

inventory search are to (1) protect the owner’s property, (2) protect the police against false

claims of theft by the owner, and (3) protect the police from potential danger. 186 Wn. App. at

162. The scope of an inventory search should be limited to those areas necessary to fulfill its

purpose. State v. Wisdom, 187 Wn. App. 652, 674, 349 P.3d 953 (2015).

       “Courts generally uphold inventory searches conducted according to standardized

procedures that do not afford police officers excessive discretion and when they serve a purpose




                                                 4
No. 46169-2-II



other than discovery of evidence.” VanNess, 186 Wn. App. at 162-63. However, an officer’s

compliance with an established procedure does not constitutionalize an otherwise illegal search.

186 Wn. App. at 163. Washington courts require a showing of manifest necessity to support an

inventory search of a locked container in a vehicle or a locked vehicle trunk. State v. Tyler, 177

Wn.2d 690, 708, 302 P.3d 165 (2013); State v. Ferguson, 131 Wn. App. 694, 703, 128 P.3d 1271

(2006); State v. Houser, 95 Wn.2d 143, 156, 622 P.2d 1218 (1980).

       Dunham argues that the State failed to prove a manifest necessity justifying the State’s

warrantless search of the locked portion of Dunham’s backpack. The State suggests that objects

that are inventoried but are not found inside an automobile receive different scrutiny than those

found inside a vehicle. However, Division One of this court rejected a similar argument in

VanNess. 186 Wn. App. at 164 (rejecting the argument that an arrestee has a diminished

expectation of privacy in the clothing and personal possessions closely associated with an

arrested person). We reject the State’s argument that inventoried items outside of a vehicle

receive less constitutional protection against warrantless searches, but we conclude that the

officer’s search of Dunham’s backpack was a valid inventory search because the surrounding

circumstances justified opening the locked portion of the backpack to protect officer safety.

       In VanNess, an officer used a screwdriver to pry open a locked box found in VanNess’s

backpack. 186 Wn. App. at 153. The officer looked inside and did not see a dangerous item but

saw evidence of controlled substances. 186 Wn. App. at 153. The officer stopped his search,

returned the box to the backpack, sealed the backpack, and applied for and received a warrant to

search the box. 186 Wn. App. at 153. The State argued that the initial search was a valid




                                                 5
No. 46169-2-II



inventory search done in the interest of protecting officer safety. 186 Wn. App. at 163. The

court rejected the State’s argument and held that absent any supporting evidence that the locked

box contained any dangerous item or otherwise presented a safety issue, the search was invalid.

186 Wn. App. at 163-64.

       Similarly in State v. Dugas, a police officer opened a closed container found inside

Dugas’s impounded jacket after Dugas had been arrested and transported to jail. 109 Wn. App.

592, 594, 36 P.3d 577 (2001). Dugas moved to suppress the evidence of cocaine found within

the container on grounds that the warrantless search violated his constitutional right to privacy.

109 Wn. App. at 594-95. The officers testified that their routine procedure for an impound

search was to record all impounded items, including items in jacket pockets, in order to avoid

false claims and to discover drugs and any dangerous contents. 109 Wn. App. at 595. Division

One of our court concluded that it was unreasonable for officers to search inside the closed

container, and held that “the purposes of an inventory search do not justify opening a closed

container located inside a jacket pocket when there is no indication of dangerous contents.” 109

Wn. App. at 599.

       Here, unlike VanNess and Dugas, Dunham’s backpack presented a safety issue justifying

a search of its locked pocket, and thus a manifest necessity existed. Sgt. Carrell had already

found two knives on Dunham’s person and two knives in the unlocked portion of his backpack,

one of which was unsheathed. When Sgt. Carrell lightly touched the outside of the locked

pocket, she felt a hard object that resembled one of the knives she had found inside the backpack.

Sgt. Carrell believed that the object was another knife and was afraid it could pose a safety threat




                                                 6
No. 46169-2-II



to her or the employees at the evidence storage facility. Unlike VanNess and Dugas, Sgt.

Carrell’s safety concern about potentially exposed knives in the locked pocket was reasonable

based on the facts that (1) several knives were found on Dunham’s person, (2) additional knives

were found in the unlocked portion of Dunham’s backpack, (3) one of the knives found in the

backpack was unsheathed, and (4) Sgt. Carrell felt what she believed to be another knife in the

locked pocket of the backpack. Therefore, a manifest necessity existed for searching the locked

portion of the backpack.

       Additionally, unlike Dugas, Sgt. Carrell’s search had nothing to do with procuring

evidence. See Dugas, 109 Wn. App. at 599 (the standard procedure for an inventory search

included a search for illegal drugs, which is a purpose outside the scope of a valid inventory

search). Rather, the Chehalis Police Department’s policy was to inventory items that would be

held in their storage facility for any dangerous items. The policy specifically required that

knives be kept in secure containers to prevent them from puncturing anything. The policy was

instituted several years prior when a person in the evidence storage facility was cut by a sharp

object piercing the item in which it was contained. Sgt. Carrell’s search of the locked pocket

was in accordance with an established policy in furtherance of officer safety, which is a purpose

within the scope of a valid inventory search.

       Substantial evidence supports the challenged finding of fact. Given the reasonable

indication that the locked portion of the backpack contained dangerous items along with Sgt.

Carrell’s reasonable fear of being stabbed, we hold that a manifest necessity existed to search




                                                 7
No. 46169-2-II



inside the locked portion of the backpack. Therefore the trial court’s findings of fact support its

conclusion that the inventory search was valid. We affirm Dunham’s conviction.



                                                                      Worswick, J.
 We concur:



Bjorgen, C.J.




Maxa, J.




                                                 8